Exhibit 10(o)



FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT (this "Amendment", dated as of March 19, 2014, to the
Employment Agreement, dated as of November 12, 2007 (the "Agreement"), by and
between Perma-Pipe, Inc., a Delaware corporation ("Perma-Pipe" or the
"Employer"), and Fati Elgendy (the "Employee") is made by and between the
Employer and the Employee.


WHEREAS, the Employer and the Employee desire to amend the Agreement to extend
the Initial Term (as defined in the Agreement).


NOW THEREFORE, in consideration of the mutual promises and covenants contained
in this Amendment, the Agreement is hereby amended as follows:


1.
Employment Term. Section l is hereby amended by adding the bolded italicized
language and deleting the bolded, italicized and stricken language so that it
reads as follows:



"The Employer agrees to employ the Employee and the Employee agrees to serve in
the employ of the Employer from the date of this Agreement through January 31,
2017 for period of (5) years commencing on February 1, 2007, (the "Initial
Term"), in the position and with the responsibilities and duties set forth in
Section 2 and on the other terms and conditions set forth in this Agreement.
After the expiration of the Initial Term the Agreement will renew automatically
for subsequent one year terms unless written notice is given by either party at
least six (6) months in advance of the expiration of the Initial Term or any
subsequent term. (The Initial Term as so extended is referred to herein as the
"Term".)


2.
Confirmation of the Agreement. Except as expressly set forth herein, the
Agreement, including, but not limited to, all provisions relating to term and
termination, shall remain in full force and effect.



3.
Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



EMPLOYER:


EMPLOYEE:
Perma-Pipe Inc., a Delaware Corporation


 
 
 
By: /s/ David Unger
By: /s/ Fati Elgendy
Name: David Unger
Name: Fati Elgendy
Its: Chairman
 







